ACCEPTED
                                                                                         14-14-01007CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   6/12/2015 3:16:35 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                            No. 14-14-01007-CV

                                                                   FILED IN
                                                            14th COURT OF APPEALS
      IN THE FOURTEENTH COURT OF APPEALS                       HOUSTON, TEXAS
                                                          OF TEXAS
                                                            6/12/2015 3:16:35 PM
                                                            CHRISTOPHER A. PRINE
                                                                     Clerk
                     THOMAS BEETS AND LESLIE BEETS
                                APPELLANTS,

                                     v.

          NATIONAL COLLEGIATE STUDENT LOAN TRUST 2005-2,
                       A DELAWARE STATUTORY TRUST
                               APPELLEE.



 On Appeal from National Collegiate Student Loan Trust 2005-2, A Delaware
Statutozy Trust v. Thomas Beets and Leslie Beets, No. CV28146 (344th Judicial
            District Court, Chambers County, Tex. Jan 15, 2014).

                     Hon. Randy McDonald, Presiding



 APPELLEE'S UNOPPOSED MOTION TO EXTEND TIME TO FILE
      APPELLEE'S RESPONSE BRIEF ON THE MERITS



                                       MICHAEL J. SCOTT
                                       State Bar No. 24000876
                                       TERI STEWART MACE
                                       State Bar No. 12759480
                                       JUDITH M ORGAN
                                       State Bar No. 00789500
                                       courts@scott-pc.com
                                       Scott, Parnell, and Associates
                                       P.O. Box 115220
                                       Carrollton, Texas 75006
                                       Tel:       214.234.8456
                                       Fax:       214.234.8454
                                       ATTORNEYS FOR PLAINTIFF




                                                                                     1
     APPELLEE'S UNOPPOSED MOTION TO EXTEND TIME TO FILE
          APPELLEE'S RESPONSE BRIEF ON THE MERITS



           Appellee respectfully requests that the Court grant it 30 days to file its Response Brief on

the Merits in the instant appeal.

                                                    I
                                           BACKGROUND

1.         This Motion is filed pursuant to, and in compliance with Texas Rules of Appellate

Procedure 10.5 and 38.6(d).

2.         On September 26'\ 2014, the 344'h Judicial District Court of Chambers County, Texas

signed a Final Summary Judgment in Case No. CV28146 , National Collegiate Student Loan

Trust 2005-2, A Delaware Statutory Trust v. Thomas Beets and Leslie Beets. ("Final Surmnary

Judgment", attached as Exhibit A).

3.         On December 22, 2014, Appellants filed its Notice of Appeal ("Notice of Appeal",

attached as Exhibit B).

4.         On March 3, 2015, Appellants filed their first Motion for Extension of Time to File Brief,

which Motion for Extension was granted.

5.         On April 1, 2015, Appellants filed their second Motion for Extension of Time to File

Brief, which second Motion for Extension was granted.

6.         On May 6, 2015, Appellants filed their third Motion for Extension of Time to File Brief,

which third Motion for Extension was granted.

7.         On May 21,2015, Appellants filed Appellants' Brief.

8.     The Court has not granted Appellee any prior extensions of time in the instant appeal.




(401723)                                            2
                                                                                                          2
                                                   11.
                      APPELLEE'S MOTION FOR EXTENSION OF TIME

9.         Appellee respectfully requests an additional 30 days to submit its responsive brief to the

Court. Appellant was representing in the trial proceeding by Regent and Associates. Mr. R.

Chan Tysor of Scott Parnell & Associates, P.C. (the "Firm") appeared on behalf of Appellee only

at the hearing on the Appellant's Motion for New Trial. Mr. Tysor is not the attorney handling

the appeal for Appellee. The Firm attorney responsible for this appeal left the Firm yesterday,

June 11, 2015, without preparing the responsive brief. Due to circumstances at the Firm beyond

the control of Appellee, Appellee needs additional time to adequately prepare its brief.

                                                  Ill.
                                           CONCLUSION

I 0.       Appellee respectfully requests an additional 30 days to submit its responsive brief to the

Court due to the departure ofthe attorney primarily responsible for preparing Appellee's Brief.

                                                 IV.
                                               PRAYER

           WHEREFORE, Appellee prays that the Court:

           a.     Issue its Order Granting Appellee at least 30 days for Appellee to file its Brief in
                  Response.




                                                Carrollton, Texas 75006
                                                Tel: 214.234.8456
                                                Fax: 214.234.8454
                                                ATTORNEYS FOR PLAINTIFF




(401723)                                           3
                                                                                                         3
                                    CERTIFICATE OF SERVICE

           The undersigned certifies that a true and correct copy of the foregoing Motions was been
served via United States Postal Service First Class Mail, this _ _ _ day of June, 2015 on the
following:


Robert B. Hinsley
The Hinsley Law Firm
6001 Savoy Drive, Suite 115
Houston, Texas 77036
Telephone:    713-465-9000
Facsimile:    713-465-9997
bjennings@consumersdefense.com
ATTORNEY FOR APPELLANTS



                                                    ~   Teri Stewart Mace
                                                        Judith Morgan



                                CERTIFICATE OF CONFERENCE

           I hereby certifY that on June 12, 2015, I have conferred with counsel for Appellants, who
stated that this Motion is unopposed. Tex. R. App. P. Ann. lO.l(a)(5) (West 2014).




                                                         eri Stewart Mace
                                                        Judith Morgan




(401723)                                           4
                                                                                                       4